DETAILED ACTION
Claims 1-20 are pending as submitted on 12/18/20.

Claim Objections
Claims 1-2, 7, 11 & 17 are objected to because of the following informalities: the phrase “a can positioning pads” (1, 17) and “wherein the can positioning pad comprising” (claim 7) and “to couple [ ] a rim” (claim 11) and “and having a moisture,” (claim 17) appear to be typos, and claim 2 does not end with a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 7 recites a “vibration damper”, i.e. a adjustment signal".  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 also discusses moisture sensing (and lacks proper antecedent basis for the claimed sensor) in a similarly indefinite manner.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heuft et al., US 2005/0045263 in view of Koolhaas, US 2013/0284346.
With regard to claim 1, Heuft teaches a conventional oriented container labeling apparatus, with a conveyor (14/20/22) to transport containers, a reader (18) is configured to detect an alignment mark on the container lids, positioning pads (24) controlled to rotate the containers & orient them based on input from the reader, and a labeler (26) to label the oriented containers (throughout, e.g. abstract, [0008, 0012-0013 & FIGS. 1-3]).
While this reference does not expressly disclose a sleeve labeler/shrink tunnel, these too were conventional in the art, as shown for example by the standard shrink 
With regard to claim 7, general means for dampening vibrations would be prima facie to incorporate in any machine for their stated inherent benefit.
With regard to claim 8, Heuft teaches various container rotating means to be selectively driven/braked for applying a label on an oriented container (e.g. [0007, 0008, 0031]), each of which would have been understood by one of ordinary skill in the art as rotating the container at any desired speed.

Claims 2-5 & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heuft et al., US 2005/0045263 in view of Koolhaas, US 2013/0284346 and further in view of Priero et al., EP 1 927 547.
With regard to claims 2 (& 16-17), the teachings of Heuft & Koolhaas have been detailed above, and while these references do not expressly disclose an air blast station upstream from the labeler
While these references do not expressly mention a “moisture sensor”, the above combination is directed to both: a sensing means for optically scanning the containers to sense the presence or absence of desired conditions (i.e. a given container rotational position), as well as means for drying unwanted moisture from containers.  It would also have been obvious for one of ordinary skill to omit drying at times if it were not needed, based on the same duplicate technique of using a sensor to scan for the presence or absence of desired (moisture) conditions (see also for example MPEP 2144.04(II)A & 2144.04(VI)B).
With regard to claim 3, as Koolhaas teaches conventional shrink sleeve conveying devices (i.e. clamping rollers), duplication of such, in order to further translate the sleeve down onto the work, would have been obvious to one of ordinary skill, thus meeting the claim; see MPEP 2144.04(VI)B.  Further still, Koolhaas also teaches auxiliary clamps along a conveyor [FIG. 5] which can also be modified to keep shrinking labels pulled down around work as desired.
With regard to claims 4-5 & 18, recitations only to the intended material worked upon are not considered to substantially limit the structure of a claimed apparatus (see MPEP 2114, 2115), and the interchangeable designs of known can/bottle labelers would have been obvious modifications for one of ordinary skill in this art.
With regard to claim 9, Priero teaches a plurality of nozzles (6) which is considered to meet the claim, as well as “directional pipes” which can be articulated as needed to cover the work [0022], wherein ‘circular’ or any other species of articulation would have been obvious to one of ordinary skill.
With regard to claim 10, the nozzles of Priero may be within a few inches of the container as depicted in Figure 2, wherein discovering optimum distances through routine experimentation would also have been obvious for one of ordinary skill.
With regard to claim 11, Priero teaches a conventional conveyor with guides which clamp the container in place during drying as depicted in Figure 2 (and as borrowed from known prior art work guides, e.g. [0001]), wherein clamping either a top, side, or bottom of a container would each have been obvious, as these represent the only possibilities for desirably guiding the container.
With regard to claims 12-15 (& 19-20), as noted, Koolhaas teaches conventional steam tunnels capable of shrinking sleeves onto conveyed work, wherein selecting the optimum processing parameters for steaming temperature/duration for the selected work would have been well within the realm of ordinary skill when operating such a system, and the disclosed “steam oven” is considered to comprise or suggest some ‘radiant heat’ (and wherein added, duplicate species of heater would also have been prima facie obvious to incorporate, in order to further enhance shrinking as needed).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heuft et al., US 2005/0045263 in view of Lofgren, US 5,415,268 and further in view of Murphy, US 3,415,350.
The teachings of Heuft have been detailed above, and while this reference does not expressly disclose a means for orienting beverage containers via a roller, this too was a conventional alternative in the art, as shown for example by Lofgren, which teaches another device for rotating beverage containers using rollers (33) in a typical 
While Lofgren is silent as to whether its rollers have “flexible” surfaces, it would have been prima facie obvious for one of ordinary skill in the art to modify the hardness of these work-contacting surfaces in order to adjust frictional forces as desired when engaging with the work & thus better rotate it or protect it.  Note also Murphy, which teaches using flexible, “friction” belts (22/23) entrained on the surface of rollers (31/33) in order to grip & selectively rotate containers being conveyed (throughout, e.g. [FIGS. 1-2]).  It would also have been obvious to combine the teachings of Murphy with those of Heuft & Lofgren, in order to yield “positioning pad” rollers “with flexible surfaces” to grip & rotate the work as desired using known designs with predictable success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745